Citation Nr: 1447200	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  05-15 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law

WITNESSES AT HEARING ON APPEAL

Veteran and T.B.

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 14, 1970, to March 2, 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2006, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In a decision in January 2007, the Board denied the claim of service connection for a back disability.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, dated in December 2008, the Court vacated the Board's decision and remanded the case to the Board for further adjudication consistent with the decision of the Court.  In August 2009, the Board remanded the case for additional development. 

In a decision in March 2010, the Board denied the claim of service connection for a back disability.  The Veteran then appealed the Board's decision to the Court.  In a Memorandum Decision, dated in January 2012, the Court vacated the Board's decision, denying service connection for a back disability, and remanded the case to the Board for further adjudication consistent with the decision of the Court.  

In December 2012, the Board remanded the case to the RO for further development.
As the development has not been completed, further action to ensure compliance with the Board's remand is required. Stegall v. West, 11 Vet. App. 268 (1998).

Also, the claim of service connection for posttraumatic stress disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).




REMAND 

On the claim of service connection for a back disability, in the Remand in December 2012, the Board directed that the Veteran be afforded a new VA examimnation, that after the development the claim was to be adjudicated, and that if the benefit was denied, the Veteran and his attorney were to be furnished a supplemental statement of the case and the case returned to the Board.

The requested VA examination was conducted in January 2014, but there is no record that the claim was subsequently addressed in a supplemental statement of the case.  As the Board required that the RO issue a supplemental statement of the case, the claim is remanded to cure the procedural defect.  See 38 C.F.R. § 19.31(c)
(the RO will issue a supplemental state of the case as required by the Board). 

In a rating decision in February 2012, the RO denied service connection for posttraumatic stress disorder.  In February 2013, the Veteran timely filed a notice of disagreement with the rating decision.  As the Veteran has not withdrawn the notice of disagreement and as the RO has not yet issued a statement of the case addressing the claim, the Board is required to remand the claim.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a supplemental statement of the case on the claim of service connection for a back disability, addressing the additional evidence, including the report of VA examination in January 2014, since the last supplemental statement of the case was issued in 2009. 







2.  Furnish the Veteran and his attorney a statement of the case, addressing the claim for service connection for posttraumatic stress disorder.  The Veteran must still timely file a substantive appeal following the RO's issuance of a statement of the case, in order to perfect an appeal of a claim to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


